Gardner, Presiding Judge.
Counsel for the defendant argue that if the evidence asked for had been given him that perhaps the defendant would have been given a less severe punishment. In addition to the photographs, etc., mentioned in Judge Moore’s order which we have quoted hereinabove, the record disclosed that the defendant was furnished a copy of a written statement made by him to police officers, which the defendant read in full into his statement to the jury. In Wilson v. State, 93 Ga. App. 229 (91 S. E. 2d 201), cited by counsel for the defendant, it appears that the only witness to a homicide was lodged in jail and counsel for the defendant was refused the right to contact the witness. Such is not the situation in the case at bar. Here counsel for the defendant presumably had the same opportunity to get the statement of witnesses as did counsel for the State. The trial court’s order was proper, under the record before us. The evidence is sufficient to sustain the verdict.

Judgment affirmed.


Townsend and Carlisle, JJ., concur.